DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0219152 to Petrou et al. (Petrou) in view of US Patent Application Publication 2010/0072706 to Schmitz et al. (Schmitz).
Claim 1
With regard to a dry-running protection device (20), the dry-running protection device (20) having at least one microsystem (21) which outputs a digital measured value (W), the microsystem (21) having a temperature sensor (22), and the digital measured value (W) is a temperature value, the microsystem (21) with the temperature sensor being arranged adjacent to the mechanical seal (10) and/or on and/or in the mechanical seal (10), Petrou teaches a sensor array that includes temperature sensors adjacent to a mechanical seal (par. 34; Figs. 1, 2, sensor array 200, rotating seal ring 102, non-rotating seal ring 104, temperature sensors 210, 211).
Petrou does not teach that the microsystem is assigned to a sliding ring (11) or a counter ring (12) of the mechanical seal (10) and wherein the assignment is an arrangement of the microsystem (21): a) on and/or in the sliding ring (11); or b) on and/or in the counter ring (12).  Schmitz teaches that a MEMS sensor is attached to the fluid seal stator (par. 25; Fig. 3, MEMS sensor 50, fluid seal stator 18; par. 20, the fluid seal stator is the non-rotatable ring).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device, as taught by Petrou, to include a MEMS sensor attached to the fluid seal stator, as taught by Schmitz, because then the sensor would have used less space and less power.
Claim 2
Petrou teaches all the limitations of claim 1 upon which claim 2 depends.  Petrou does not teach that the microsystem (21) has a MEMS chip (26).  Schmitz teaches a micro electromechanical (MEMS) sensor (par. 25; Fig. 3, MEMS sensor 50).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device, as taught by Petrou, to include a MEMS sensor, as taught by Schmitz, because then the sensor would have used less space and less power.
Claim 4
Petrou teaches that the microsystem (21) has a humidity sensor (29) and the digital measured value (W) is a humidity value prevailing in the area of the mechanical seal (10) (par. 34).
Claim 5
Petrou teaches that the microsystem (21) has a pressure sensor (24) and the digital measured value (W) is a pressure value acting on the mechanical seal (10) (par. 34).
Claim 6
Petrou teaches that the microsystem (21) has a wired and/or a wireless data interface (25) for outputting the digital measured value (W) (par. 37).
Claim 7
Petrou teaches that the microsystem (21) is arranged encapsulated in the mechanical seal (10) (par. 34, sensor array is in a pocket enclosed by cover 204; Fig. 1, cover 204).
Claim 8
Petrou teaches that the microsystem (21) has a power generator (par. 36).
Claim 9
Petrou teaches that the microsystem (21) has an energy accumulator (par. 36).
Claim 10
Petrou teaches that the microsystem (21) has a wired power connection (par. 36).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Schmitz as applied to claim 1 above, and further in view of US Patent No. 5,667,362 to Murai et al. (Murai).
Claim 11
Petrou and Schmitz teach all the limitations of claim 1 upon which claim 11 depends.  Further Petrou teaches a housing with a shaft section, which would require a shaft passage (Figs. 4A, 4B, housing 106, shaft section 134; par. 27).
However, Petrou does not teach a pump housing in which a shaft passage is formed, with a pump shaft, which projects rotationally into the shaft passage with the mechanical seal being arranged in the shaft passage and sitting on the pump shaft.
Murai teaches a pump casing with a shaft that rotates and the mechanical seal that is attached to the main shaft (Fig. 5, main shaft 32, pump casing 33, seal 40; col. 6, lines 12-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device combination, as taught by Petrou and Schmitz, to include a pump casing with a shaft that rotates in the main shaft and a seal attached to the shaft, as taught by Murai, because then the seal conditions in the pump would have been more effectively assessed (Petrou, pars. 3, 8).
Claim 12
Petrou and Schmitz teaches all the limitations of claim 11 upon which claim 12 depends.  Petrou and Schmitz does not teach that the microsystem (21) is connected to a frequency converter of a drive motor (105) of the pump shaft (103).  Murai teaches using a frequency converter connected to control the speed of a motor based on sensor outputs (col. 6, line 61 – col. 7, line 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device combination, as taught by Petrou and Schmitz, to include controlling the speed of a motor with a frequency converter based on sensor outputs, as taught by Murai, because then flow through the pump would have been more reliably controlled (Murai, col. 1, lines 26-35).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Schmitz and Murai as applied to claim 12 above, and further in view of US Patent Application Publication 2019/0393816 to Chedygov et al. (Chedygov).
Claim 13
Petrou, Schmitz and Murai teach all the limitations of claim 12 upon which claim 13 depends.  Petrou, Schmitz and Murai do not teach that the speed of the drive motor (105) of the pump shaft (103) correlates with the digital measured value (W) of the microsystem (21).  Chedygov teaches reducing the speed of a motor when temperature exceeds a high temperature threshold (par. 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device combination, as taught by Petrou, Schmitz and Murai, to include reducing the speed of a motor when temperature exceeds a threshold, as taught by Chedygov, because then the motor would have been prevented from overheating.
Claim 14
Petrou, Schmitz and Murai teach all the limitations of claim 11 upon which claim 14 depends.  Petrou, Schmitz and Murai do not teach that the speed of a drive motor (105) of the pump shaft (103) is adapted on the basis of the digital measured value (W) of the microsystem (21).  Chedygov teaches reducing the speed of a motor when temperature exceeds a high temperature threshold (par. 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device combination, as taught by Petrou, Schmitz and Murai, to include reducing the speed of a motor when temperature exceeds a threshold, as taught by Chedygov, because then the motor would have been prevented from overheating.
Claim 15
Petrou, Schmitz and Murai teach all the limitations of claim 11 upon which claims 14 and 15 depends.  Petrou, Schmitz and Murai do not teach that the speed of the drive motor (105) is reduced when a limit temperature is exceeded.  Chedygov teaches reducing the speed of a motor when temperature exceeds a high temperature threshold (par. 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device combination, as taught by Petrou, Schmitz and Murai, to include reducing the speed of a motor when temperature exceeds a threshold, as taught by Chedygov, because then the motor would have been prevented from overheating.
Response to Arguments
Applicant's arguments filed 31 January 2022 with regard to using Petrou to support a rejection based on 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant states that the Examiner does not have the proper reasoning to modify Petrou and include a gap sensor on and/or in the sliding ring or counter ring of Petrou.  Applicant states that the person of skill in the art would not be motivated to add the gap sensor of Schmitz to Petrou because Petrou does not even disclose a gap that is need of monitoring like the gap in Schmitz’s air bearing.  However, while Schmitz teaches a sensor that may be configured to detect a distance, the Schmitz more generally teaches a microelectromechanical sensor (Fig. 3, micro electromechanical sensor 50; par. 25).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device, as taught by Petrou, to include a MEMS sensor attached to the fluid seal stator, as taught by Schmitz, because then the sensor would have used less space and less power.
Applicant states that Schmitz neither addresses a low needed space nor a low power consumption as efforts of the gap sensor 50.  Applicant states that Petrou does not cite any need for less space or less power, and that the need for less space and low power consumption does not have a basis in fact.  However, the reason for motivation need not be found in the cited prior art.  Smaller components that use less power are well known benefits of MEMS devices and generally desirable improvements for components in many systems.  US Patent Application Publication 2019/0064364 to Boysel et al. discloses MEMS devices that have a small size and reduced power consumption (par. 67).  US Patent Application Publication 2016/0053698 to Fischer et al. discloses MEMS bolometer with low power requirements (par. 87).  US Patent Application Publication 2015/0270180 to Yang discloses the advantages of MEMS structures to include smaller chip size and lower power (par. 7).
Applicant states that as Schmitz say nothing about a temperature sensor, the rejection made wherein the gap sensor of Schmitz is used in Petrou does not present a basis to reject claim 1, as amended.  However, a shown above, Petrou teaches a sensor array that includes temperature sensors adjacent to a mechanical seal (par. 34; Figs. 1, 2, sensor array 200, rotating seal ring 102, non-rotating seal ring 104, temperature sensors 210, 211).  Schmitz teaches a MEMS sensor that is attached to the fluid seal stator (par. 25; Fig. 3, MEMS sensor 50, fluid seal stator 18; par. 20, the fluid seal stator is the non-rotatable ring).  One of ordinary skill in the art would have been able to modify the temperature sensor in Petrou to be a MEMS temperature sensor attached to the fluid seal stator.
Applicant states that Schmitz does not provide any teaching regarding replacing or substituting a temperature sensor with a gap sensor or vice versa and fails to suggest a further modification of Petrou for this reason.  However, as discussed above, Petrou may be modified to include a MEMS sensor attached to the fluid seal stator.  This modification could be accomplished simply by making the temperature sensor a MEMS type sensor.  And the rationale for this modification of a sensor that uses less space and less power is well known, as shown above.
Applicant states that Petrou has its base in the field of computer-numerical-control (CNC) milling machines, drilling machines, turning machines, transfer lines, and so forth, as explained in paragraph [0006] of Petrou.  Applicant states that in contrast Schmitz solves issues in the technical field of dry gas seals of turbo compressor technology and the technical fields of the two prior art references are not the same or even similar.  Petrou is directed to fluid coupling devices such as rotary unions that include a non-rotating seal member and rotating seal member (Petrou, pars. 2, 3 and 5).  Schmitz is directed to a sealing system for an interface between rotating and stationary components (Schmitz, pars. 1-3).  Both prior art references are clearly directed to seal members between a stationary and rotating member of a fluid handling system.
Applicant states that one of skill in the art would understand that the air bearing / gas bearing of Schmitz is incompatible with a CNC spindle to bear a working tool or a work piece as Petrou discloses that both have to compensate for large and dynamic working forces.  However, this does not prevent modifying Petrou to include a MEMS sensor positioned on the fluid seal stator (the stationary portion of the seal system), as taught by Schmitz.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864